Citation Nr: 0528152	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-17 684	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right third finger.

2.  Entitlement to a compensable disability rating for pes 
planus.

3.  Entitlement to a compensable disability rating for 
contact dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in December 2003.  It is again 
before the Board for appellate review.  

The Board issued a decision that granted a higher rating of 
60 percent for the veteran's service-connected perirectal 
abscess in December 2003.  The RO issued a rating decision in 
January 2004 that implemented the Board's decision.  The 
issues currently on appeal were remanded to the RO for 
additional development.

The veteran's case was certified on appeal to the Board in 
June 2005.  The veteran submitted a statement that was 
received at the Board in September 2005.  The veteran said 
that a 100 percent rating for loss of sphincter control, per 
the December 2003 Board decision, had not been processed.  
The Board notes that the December 2003 decision provided for 
a higher rating of 60 percent for the veteran's disability, 
not a 100 percent rating as referred to by the veteran.

The veteran added that his 60 percent rating should have been 
100 percent due to medical documentation of total loss of 
sphincter control since his surgery in 1997.  He said that 
the remanded issues were justified by commercial and military 
medical files showing continuous treatment.

The Board construes the veteran's submission as a claim for 
an increased rating for his service-connected perirectal 
abscess.  As the RO has not yet had an opportunity to develop 
or adjudicate the issue at this time, it is referred for such 
further development as may be necessary.  

The veteran's statements regarding the issues on appeal 
constitutes additional argument that will be considered by 
Board in the adjudication of his claims.

FINDINGS OF FACT

1.  The veteran does not have frostbite residuals of the 
third finger of the right hand.  

2.  The veteran's service-connected pes planus is not 
productive of more than mild symptoms.

3.  The veteran's contact dermatitis is manifested by 
subjective complaints of rashes and itching on his hands, 
elbows, knees, and feet.  Objective clinical evidence shows 
dry, scaly skin on the hands and feet on one occasion, and a 
lichenified area the size of a quarter on the veteran's left 
foot on another occasion.  


CONCLUSIONS OF LAW

1.  The veteran does not have frostbite residuals of the 
third right finger that are the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The schedular criteria for a compensable disability 
rating for service-connected pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5276 (2005).

3.  The criteria for a compensable evaluation for contact 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2005); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1978 to August 
1998.  A review of his service medical records (SMRs) 
reflects that he was seen in December 1991 for pain and 
blistering of the pad of his right third finger.  The 
clinical entry noted that the veteran was frostbitten on 
December 31, 1990, and had been observed daily.  Physical 
examination revealed slight ecchymosis and the presence of a 
blister on the pad of the finger.  The veteran was seen again 
in February 1991.  The physician noted that the veteran's 
wound had totally re-epithelialized and that the finger nail 
was normal.  There was no gross abnormality.  The assessment 
was healed frostbite.  The veteran was given a periodic 
physical examination in January 1992.  The examiner noted the 
history of the veteran's frostbite.  The examiner further 
noted that it was treated with no sequelae.  The remainder of 
the SMRs do not show any further complaints or treatment 
related to the veteran's frostbite.  

The SMRs show that the veteran was treated for tinea pedis in 
April 1983, a rash on both arms that was determined to be 
contact dermatitis in December 1994, and a rash on his face 
and neck in August 1995 that was assessed as eczema.  The 
veteran was determined to have pes planus in service, 
although the exact date is not certain.  A January 1995 
rheumatology consult that provided an evaluation of the 
veteran's complaints of joint pain noted that his moderate 
pes planus and ankle valgus might be a contributing factor to 
leg pain.  It was noted that he had orthotics for his shoes 
but required them for his boots in February 1995.  

The veteran submitted his claim for VA disability 
compensation benefits in October 1998.  He submitted copies 
of his SMRs in support of his claim.  Included was a copy of 
a partial physical examination report that was begun in March 
1998.  A notation on the physical examination form noted that 
the veteran retired prior to the completion of the 
examination.  There were no physical findings reported on the 
examination form.

The veteran was afforded a VA orthopedic examination in 
January 1999.  He gave a complaint of pain in his feet with 
an onset in 1985.  The veteran complained of pain in his 
knees, ankles, and feet.  There was no pain on palpation of 
the feet.  There was no edema or erythema of the feet.  There 
was mild bilateral pes planus.  The veteran's gait was said 
to be completely non-antalgic without the use of any 
assistive device, and with no limp.  The assessment was mild 
pes planus.  

The veteran was afforded a VA general medical examination in 
January 1999.  The veteran told the examiner that he suffered 
frostbite of the fingers of his right hand in 1991.  He said 
that his fingers were frozen.  He said that the skin on his 
hands peeled.  He also said that he lost the fingernails of 
the right third and fourth fingers.  The veteran said that he 
would have pain in his right hand, and third, fourth, and 
fifth fingertips, with some numbness, when he would 
experience severe cold.  He said that this would resolve 
quickly with heat.  He said that he had no problem the rest 
of the time.  The veteran denied any problems with mobility, 
grip strength, or sensation.  In regard to his skin, the 
veteran said that he had had problems with both of his feet 
and his hands since 1992.  He said that he had episodes where 
he would have bumps on both sides of his hands and feet.  He 
said this was intermittent.  The veteran described the bumps 
as vesicles.  He said they were quite pruritic when they 
would flare-up.  He used fluocinonide cream and Lac-Hydrin to 
treat his symptoms.  He said the medications generally worked 
well and would allow his rash to resolve.

The examiner reported that the veteran had mild scaling of 
both palms with vesicles noted on the dorsum of the hands.  
There was scaling on the dorsum and soles of the feet as 
well.  There was no erythema.  Hyperpigmented patches were 
noted on the soles.  The examiner provided the following 
pertinent diagnoses.  History of frostbite to the fingers of 
the right hand.  This was noted to be a problem only when the 
veteran was exposed to extremely cold weather.  There was no 
functional impairment based on the physical examination.  The 
veteran was also diagnosed with a rash of the hands and feet, 
probably dyshidrotic eczema, and possibly related to the 
frostbite.  The examiner said that the rash was apparently 
well controlled with medication.  

The RO issued a rating decision in February 1999.  The 
veteran was denied service connection for frostbite of the 
right third finger.  He was granted service connection for 
bilateral pes planus and contact dermatitis.  A 
noncompensable evaluation was assigned for each of the two 
service-connected disabilities.

The Board notes that the veteran was originally scheduled for 
a Travel Board hearing in November 1999.  He failed to report 
for the hearing.  The veteran was rescheduled for a Central 
Office hearing in January 2001.  He again failed to report 
for the hearing.  The veteran submitted a statement wherein 
he requested his hearing be rescheduled.  The Board accepted 
the veteran's statement as a motion to reschedule his 
hearing.  The Board ruled on the veteran's motion in March 
2001.  His request to have his hearing rescheduled was 
denied.

The veteran's case was remanded by the Board for additional 
development in March 2001.  

VA records for the period from July 1999 to February 2000 
were associated with the claims file.  An entry dated in 
September 1999 noted that the veteran complained of foot pain 
and of skin rash.  The veteran said that he had used inserts 
before but refused to wear them because they hurt his feet.  
The examiner said that the veteran had pain on the metatarsal 
phalangeal joint along the right side.  The veteran's arches 
were said to be fallen without tenderness.  There was minimal 
papulosquamous eruption on the extensor aspects of the knees 
and elbows.  

The veteran submitted additional medical evidence in August 
2002.  The evidence included VA treatment records for the 
period from August 1999 to December 1999.  A podiatry clinic 
entry noted that the veteran complained of foot pain and that 
he had custom inserts in the military in December 1999.  The 
diagnosis was foot pain.  Custom orthotics were to be 
ordered.

The veteran also submitted a copy of an evaluation by C. J. 
Lahr, M.D., of the Medical University of South Carolina 
(MUSC) done in December 1999.  The primary purpose of the 
evaluation was in regard to the veteran's rectal abscess.  
The veteran was noted to complain of generalized itching on 
his knees, feet, and hands.

The veteran was afforded a VA examination in January 2003.  
The examiner stated that the veteran's skin disorder was 
dyshydrosis and not contact dermatitis.  On physical 
examination the examiner reported that the veteran had no 
active dyshydrosis and the only residual was a quarter-sized 
patch of lichenified skin of the lateral left foot.  The 
examiner said that both feet were flat but demonstrated a 
little arch.  There was no valgus deformity or calluses.  The 
pertinent diagnoses were dyshydrosis with residual as 
described in the report, and bilateral flat feet.

The veteran submitted a statement in May 2003.  He said that 
he would be submitting additional evidence in regard to his 
claim for service connection for frostbite of the right third 
finger.

The RO wrote to the veteran in August 2003 and asked that he 
complete enclosed authorization forms.  The RO told the 
veteran that VA would request the records he referred to in 
his May 2003 statement upon return of the forms.  The veteran 
did not respond to the RO's letter.

The Board remanded the veteran's claim in December 2003.  The 
primary purpose of the remand was to ensure that the veteran 
was afforded the proper notice as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  A prior notice letter 
of May 2001 was sent to an incorrect address, although the 
letter was not returned as undeliverable.

The RO furnished the necessary letter to the veteran in April 
2004.  

Additional VA records, for the period from June 2003 to 
February 2005, were associated with the claims file.  The 
veteran was evaluated for complaints of pain in the right 
hand that radiated up his arm to the shoulder in June 2003.  
The veteran underwent nerve conduction velocity testing (NCV) 
that same month.  The NCV was interpreted as normal.  The 
tester commented that the veteran's pain was more phantom 
pain.  An entry dated in November 2004 noted that the veteran 
had multiple somatic complaints.  These included recurrent 
dermatitis of both feet of unclear etiology.  The veteran 
also complained of paresthesias in the distal end of the 
index, middle, and ring fingers that was worse in winter 
months since November 2002.  There were no physical findings 
to show current dermatitis or paresthesias.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs show that he did suffer frostbite of the 
right third finger in December 1990.  The subsequent 
treatment entries and the January 1992 physical examination 
report demonstrated that he made a full recovery with no 
residuals.  The SMRs also show that only the right third 
finger was involved despite the veteran's later statements to 
VA examiners and physicians that the frostbite involved the 
right hand and fingers.

There is no objective evidence of record to demonstrate that 
the veteran suffers from any current residuals from the 
frostbite of the right third finger.  The veteran has said 
that he experiences increased pain when in a cold environment 
that would be immediately relieved with heat.  However, there 
is no clinical evidence of any skin or vascular problems 
associated with the finger due to the prior frostbite.  There 
is no clinical evidence of any type of neurological 
impairment of the finger.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  As there is no evidence to show 
that the veteran has currently diagnosed disability of the 
right third finger traceable to in-service frostbite injury, 
his claim must be denied.  The preponderance of the evidence 
is against the claim

B.  Higher Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  The veteran's claim for a higher evaluation 
for his disability of pes planus and contact dermatitis is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Pes Planus

The veteran's service-connected disability for bilateral pes 
planus has been rated as noncompensable under Diagnostic Code 
5276, for a mild disability.  38 C.F.R. § 4.71a (2005).  
Under Diagnostic Code 5276, a noncompensable rating is 
assigned where the symptoms are relieved by built-up shoe or 
arch support.  A 10 percent rating is for consideration on 
the basis of moderate disability where the weight-bearing 
line is over or medial to the great toe, and there are inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet. 

Upon review of the evidence of record and the applicable 
criteria, the Board finds that the assignment of a 
compensable disability rating for service-connected pes 
planus is not warranted.  The post-service medical records 
fail to demonstrate that the veteran suffers from any 
significant symptoms of pes planus.  The veteran has 
complained of foot pain.  He told a VA physician in September 
1999 that he had worn inserts before but did no longer used 
them because they were uncomfortable.  A December 1999 
podiatry clinic note reported that the veteran wore custom 
inserts in the military which helped with his pain.  The 
entry further noted that the veteran was to be fitted with 
orthotics.  

VA examinations in January 1999 and January 2003 both 
reported that the veteran had mild bilateral pes planus.  
There was no evidence of pain on palpation, a change in the 
weight bearing line, or inward bowing of the tendo achillis.  
The veteran has reported pain, but there is no indication 
that he has pain with manipulation and use that would not be 
relieved by a support.  Consequently, the evidence does not 
show that the veteran's symptoms approximate the criteria for 
a 10 percent rating.  The veteran's claim for a higher rating 
is denied.

Contact Dermatitis

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  In evaluating 
the veteran's claim, the Board must analyze the various 
versions of rating criteria applicable to the veteran's 
claim.  See VAOPGCPREC 7-2003.  However, even if the Board 
finds the revised version more favorable, the reach of the 
new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

The veteran's atopic dermatitis is rated as noncompensably 
disabling as contact dermatitis under Diagnostic Code 7806.  
38 C.F.R. § 4.118 (2002).  Under Diagnostic Code 7806, a 
noncompensable rating is warranted with slight, if any, 
exfoliation, exudation or itching if on a nonexposed surface 
or small area.  A 10 percent evaluation is warranted where 
the skin disability is productive of exfoliation, exudation 
or itching involving an exposed surface or extensive area.  

The veteran's SMRs contain limited entries denoting isolated 
reports of skin problems.  This ranged from tinea pedis in 
1985, to a rash in December 1994 from contact dermatitis, to 
a rash on the face and neck described as eczema in August 
1995.

The January 1999 VA examiner noted that the veteran had mild 
scaling of both palms where vesicles were noted on the dorsum 
of the hands.  There was scale on the feet, to include the 
soles and dorsum.  Hyperpigmented patches were also noted on 
the soles.  The veteran reported that his symptoms were well 
controlled with medications.  The VA treatment records do not 
show continuous treatment for complaints related to his 
dermatitis.  The veteran complained of dry, scaly skin on his 
hands, knees, and elbows in July 1999 and wanted a 
dermatology consultation.  An entry dated in September 1999 
assessed the veteran as having eczema of the elbows and knees 
that was treated with Cyclocort.  Later entries noted that 
the veteran complained of recurrent dermatitis of his feet, 
although there were no objective findings to show such 
dermatitis.  The January 2003 VA examiner noted that there 
was no active dyshydrosis but that the veteran had a quarter-
sized patch of lichenified skin on the lateral left foot.  

In reviewing the evidence of record the Board finds that the 
veteran's contact dermatitis does not exhibit exfoliation, 
exudation or itching involving an exposed surface or 
extensive area that would warrant a 10 percent rating.  When 
read together with the criteria for a noncompensable rating, 
the criteria for a 10 percent rating require more than mere 
involvement on a exposed area, such as the hands.  This is so 
because a noncompensable rating is assigned even if the 
problem is demonstrated on an exposed area that is small.  
Any problem the veteran has does not extend to an area large 
enough to warrant the 10 percent rating.  Even the veteran 
has indicated that his problem is controlled, and when 
evaluated by VA only very minimal findings have been made, 
strongly suggesting that the veteran's skin disability is 
best characterized by the criteria for a noncompensable 
rating.

Under the amended a criteria a noncompensable rating is 
assigned where there is dermatitis or eczema of less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and where no more than topical therapy was 
required during the past 12-month period will be rated at 
zero percent.  A 10 percent rating is for consideration where 
there is dermatitis or eczema with at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  38 C.F.R. § 4.118 (2005), Diagnostic Code 7806.

The veteran's symptomatology more closely represents that for 
a noncompensable rating.  There is no evidence that the 
veteran's disability involves more than 5 but less than 20 
percent of the entire body or exposed areas.  Further, the 
veteran's disability does not require intermittent systemic 
therapy.  The veteran's symptoms have been treated with 
various creams and ointments as needed with good results.  
The veteran's symptoms have primarily involved his feet, a 
nonexposed area.  His most recent examination in January 2003 
reported only a quarter-sized area involved.  The Board finds 
that the evidence of record does not support a higher rating 
under the amended regulations for Diagnostic Code 7806.

The Board has considered other diagnostic codes for possible 
application, under both the prior and amended regulations.  
There is no evidence of scarring from the veteran's contact 
dermatitis to warrant consideration of a disability rating 
under Diagnostic Codes 7800-7805, 38 C.F.R. § 4.118 (2002); 
38 C.F.R. § 4.118 (2005).  Moreover, the prior regulations 
provide that disabilities involving Diagnostic Codes 7807-
7819 generally be rated under Diagnostic Code 7806.  
38 C.F.R. § 4.118 (2002).  Further, there is no evidence to 
show that the veteran's symptomatology satisfies the criteria 
for a 10 percent rating under Diagnostic Codes 7807-7833, 
38 C.F.R. § 4.118 (2005).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for frostbite of the right third finger, 
or higher ratings for bilateral pes planus or contact 
dermatitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for service 
connection and higher ratings for his service-connected 
disabilities.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for benefits in October 1998, 
approximately two years prior to the enactment of the VCAA.  
The RO issued a rating decision that denied the veteran's 
claim for service connection and established noncompensable 
ratings for his pes planus and contact dermatitis in February 
1999.  Thus the initial unfavorable decision occurred before 
the possibility of any VCAA notice.  

The Board remanded the veteran's claim for additional 
development in March 2001.  The RO was to provide the veteran 
with the requisite VCAA notice.

The RO wrote to the veteran in May 2001.  He was informed of 
what the RO would do to assist him in developing his claim.  
He was advised as to what evidence was required to 
substantiate his claim for service connection.  The veteran 
was also advised to submit any evidence that he had.  The 
Board notes that the letter was sent to an address that the 
veteran later said he had not used in several years.  
However, there is no evidence to show that the letter was 
returned as undeliverable or addressee unknown.  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in May 2003.  His 
case was returned to the Board.

The Board remanded the case again in December 2003, in part 
to allow for the RO to provide a new VCAA notice at the 
veteran's current address.  The RO wrote to the veteran in 
April 2004.  He was again informed of the evidence required 
to substantiate his claim regarding service connection and 
higher ratings, that he should identify evidence that could 
be obtained on his behalf, and to submit any evidence to the 
RO.  

The veteran was issued a SSOC in March 2005.  He was provided 
notice as to why the evidence of record failed to establish 
entitlement to service connection for frostbite residuals of 
the right third finger, or higher ratings for his service-
connected pes planus and contact dermatitis.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  The Board 
remanded his case on two occasions, subsequent to the 
enactment of the VCAA, to provide for further opportunity to 
provide notice of the evidence necessary to substantiate his 
claims.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of February 
1999 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
April 2004 RO letter provided him with the notice necessary 
to substantiate his claims, and to identify outstanding 
evidence.  The letter advised him of his duties and those of 
the RO, and advised him to submit his evidence to the RO.  

The veteran has not alleged any adverse impact on his ability 
to support his claims as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded on two occasions to allow for additional 
development.  The veteran was then issued SSOCs that weighed 
the additional evidence in determining that it was not 
sufficient to establish entitlement to service connection and 
higher ratings.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus "cured the 
error in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  The veteran submitted private medical evidence 
as well as supporting lay statements.  His claim was remanded 
on two occasions to afford him the opportunity to supplement 
the evidence of record.  The veteran was scheduled to testify 
at a Board hearing but failed to report without good cause.  
In addition, the veteran notified the RO that he had 
additional evidence to submit in support of his claim for 
service connection for frostbite residuals of the right third 
finger.  The RO wrote to the veteran in August 2003 in an 
effort to assist him in obtaining that evidence.  The veteran 
failed to respond to the RO's letter.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for frostbite residuals of 
the right third finger is denied.

The veteran's claim for a compensable disability rating for 
pes planus is denied. 

The veteran's claim for a compensable disability rating for 
contact dermatitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


